Conviction is for possessing intoxicating liquor for the purpose of sale. Punishment, five years in the penitentiary.
The trial court adjourned on the 11th day of October. Ninety days from adjournment was granted in which to file statement of facts and bills of exception. The statement of facts was not presented to nor approved by the trial judge until May 5th, although it bears file mark in the court below of date April 28th. The statement of facts can have no consideration by this court because the ninety days had expired long before it was approved or filed.
Bill of exceptions No. 1 consists entirely of questions and answers and will not be considered in such form.
The only other bill in the record cannot be appraised in the absence of the facts proven on the trial.
The judgment is affirmed.
Affirmed.